Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on July 23, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 (claims 1-4 & 6-7) in the reply filed on 05/09/2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Shinsuke et al. (JP 2006/102640 A) in view of Tsutomu (WO 2018/207672 A1).

Regarding Claim 1, Shinsuke et al. discloses a substrate processing device comprising:								a stage configured to mount a substrate (abstract, Par. 0015-0016; Figs. 1-3 – stage 6; substrate W);												a mold having a first surface facing an upper surface of an outer peripheral edge of the substrate and a second surface facing a side surface of an outer peripheral continuous with the upper surface of the outer peripheral edge (abstract, Par. 0022-0025; Figs. 1-3 – liquid repellant film forming head 16 can be considered as a mold);								a mold moving mechanism configured to move the mold to bring the first surface close to the upper surface of the outer peripheral edge of the substrate and the second surface close to the side surface of the outer peripheral of the substrate (abstract, Par. 0022-0026; Figs. 1-3); and		a nozzle arranged in the mold, wherein the nozzle ejects a liquid (abstract, Par. 0022-0026; Fig. 3– nozzle 19).
	Shinsuke et al. does not explicitly disclose 						         the nozzle ejects resist (abstract, Par. 0022-0026; Fig. 3 – this prior art teaches that the nozzle ejects a liquid-repellant material in order to form a liquid-repellant film in the edge part of the wafer).														However, Tsutomo at least implicitly teaches					         the nozzle ejects resist (Par. 0026; Figs. 3 & 6(a)-6(c) – this prior art teaches that the nozzle could be used to eject resist on the wafer to coat it with).							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tsutomo to adapt a substrate processing device comprising: the nozzle of Shinsuke et al. ejects resist in order to perform a desired type of processing on the substrate.											Also, Shinsuke et al. discloses the claimed invention except for a substrate processing device comprising: the nozzle that ejects resist. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt a substrate processing device comprising: the nozzle that ejects resist, since it has been held that the simple substitution of one known element for another (nozzle for resist in place of nozzle for to obtain predictable results is obvious. 
											
Regarding Claim 2, modified Shinsuke et al., as applied to claim 1, at least implicitly discloses 												the substrate processing device, further comprising:	a height detection mechanism configured to calculate a distance between the mold and the substrate (Shinsuke et al. – Fig. 3 - although not explicitly mentioned, it would be clear to a person of ordinary skill that some sort of height detection mechanism is employed to make sure that the mold is at the optimum height compared to the wafer W; if not the height of the nozzle of the mold in relation to the height of the wafer could be such that the mold would not function properly; the same is also true for the nozzle taught by the secondary reference Tsutomo (Figs. 3 & 6(a)-6(c)).

Regarding Claim 3, modified Shinsuke et al., as applied to claim 1, at least implicitly discloses 												the substrate processing device, wherein the substrate mounting unit has a heater to cure the resist (Shinsuke et al. – Par. 0022; Fig. 3 – heater 20 together with the heater of heat treatment unit of secondary reference of Tsutomo (Par. 0030)).



Claim 4 is rejected under 35 U.S.C. 103 as obvious over Shinsuke et al. (JP 2006/102640 A) and Tsutomu (WO 2018/207672 A1), as applied to claim 1.

Regarding Claim 4, modified Shinsuke et al., as applied to claim 1, does not explicitly disclose 												the substrate processing device, wherein the nozzle is arranged in a connection region of the first surface and the second surface of the mold.
	However, Shinsuke et al. teaches that the nozzle could be arranged in different regions of the first surface and the second surface of the mold (see Figs. 3, 4 & 6) depending on the application. For example, the nozzle could be arranged on the first surface of the mold (Par. 0022-0024; Figs. 3-4) and on both the first and second surface of the mold (Par. 0060-0062; Fig. 7).
	Shinsuke et al. discloses the claimed invention except for the substrate processing device, wherein the nozzle is arranged in a connection region of the first surface and the second surface of the mold.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the substrate processing device, wherein the nozzle is arranged in a connection region of the first surface and the second surface of the mold, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/08/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812